DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 11-20 are currently pending for examination. 

	Response to Arguments / Remarks
Applicant's arguments filed on 09/18/2021 have been fully considered.

The drawing objections have been withdrawn in view of the drawing amendments.

The claim objections have been withdrawn in view of the claim amendments. However, the amendment also presents new claim objections.

The claim rejection under 35 USC § 112 have been withdrawn in view of the claim amendments. However, the amendment also presents new 35 USC § 112 claim rejections. 


However, Naboulsi teaches and suggests the sensors S1 and S2 are each configured to measure the driver’s gripping force and skin perspiration. See para [0041], “Microprocessor 20 further includes an input 23 indicating the gripping force applied by one or both of the hands to the sensors S.sub.1, S.sub.2, and an input 24, also from one or both of the sensors S.sub.1, S.sub.2, indicating the pulse, skin conductivity, temperature and/or other physiological condition of the driver having a bearing on proneness of the driver to accidents.” and para [0024], “Another condition sensed by the system is undue stress in the driver, as indicated by the sensed pulse rate, temperature, blood pressure, skin conductivity (e.g. perspiration),”. It appears that Naboulsi’s sensors are configured to perform an equivalent function as the claimed humidity / pressure sensor.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute or use any equivalent sensors to perform the same functions and to achieve the same expected results

Non-Statutory Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 10 of copending Application No. 16/435,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the both recites a similar structure of a capacitive pressure/humidity sensor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Regarding claim 11, recites the limitation “at least one at least partially” in line 10. Please consider to amend to “at least one partially”. Please review. 
Line 22, recites the limitation “further within a capacitive pressure sensor”. 

Regarding claims 12-20, are also objected because they depend on claim 11.

Regarding claims 14 and 15, recite “a Central Processing Unit (CPU)”. It appears that the CPU is referring to “a processing unit” in step c of claim 1. The applicant’s disclosure does not appear to have two processing units. Please consider to use consistent term to reduce confusion. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 11, recites the limitation "the liquid" in 15.  There is insufficient antecedent basis for this limitation in the claim.

Line 23, recites the limitation "the plate".  There is insufficient antecedent basis for this limitation in the claim.
Line 25, recites the limitation "or else the individual capacitor electrodes".  It is unclear whether the limitation is referring to the “at least two electrodes” first appeared in line 4 or other electrodes that have been not disclosed.
Line 30, recites the limitation “as least one sensor for measuring a stress level of the driver such that the sensor measures pressure and/or humidity”. The limitation is indefinite because the humidity and/or pressure sensor disclosed in step a measures humidity and/or pressure not stress level. 
Line 38, recites the limitation "the stress level value".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 12-20, are also rejected because they depend on claim 11.

Regarding claim 15, line 6, recites the limitation “if at least one of these values (humidity and pressure) is exceeded”. Please consider to amend to “if at least one of the humidity and pressure values is exceeded” similar to claim 14.

Regarding claim 20, lines 5-6 recites the limitation “as least one sensor for 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naboulsi (Pub. No. US 2003/0096593 A1).

Regarding claim 1, Naboulsi teaches a method for monitoring a driver of a vehicle by means of a measurement system (Fig. 1-Fig. 4, safety control system for vehicle), wherein the method comprises the following steps:
a)    providing a sensor (Fig. 3, gripping force sensor and skin conductivity sensor S1, S2. Para [0013] and [0024]),
b) providing at least one measurement system for measuring pressure and/or humidity, wherein the measurement system is coupled to at least one vehicle element or is installed with at least one in an integrated manner and the measurement system (1000) has at least one sensor (1) for measuring a stress level (Fig. 3, gripping force sensor and skin conductivity sensor S1, S2. Para [0013] and [0024]) of the driver such that the sensor measures pressure and/or humidity (Fig. 3, para [0013], “For example, the physiological conditions sensed could be a predetermined gripping force applied by a hand of the driver while gripping the steering wheel, or a predetermined pulse rate, temperature, blood pressure, and/or skin conductivity of the driver.  Such physiological condition may indicate a stress condition of the driver” and para [0024], “Another condition sensed by the system is ”. The sensor detects gripping force and perspiration);
c)    subsequent forwarding of the pressure and/or humidity values, to a processing unit (5) of the measurement system (1000) (Fig. 3 microprocessor 20 receives sensor inputs);
d)    detecting and recognising a stress level of the driver based on the pressure and/or humidity values (Fig. 3, para [0013], “For example, the physiological conditions sensed could be a predetermined gripping force applied by a hand of the driver while gripping the steering wheel, or a predetermined pulse rate, temperature, blood pressure, and/or skin conductivity of the driver.  Such physiological condition may indicate a stress condition of the driver”); and
e)    determining a selected action based on the values as measured by the measurement system, wherein the action is selected from the actions consisting of: setting up a call to a remote support centre, transmitting the stress level values to a remote support centre, generating an audible alarm and generating a visual alarm (Fig, 4 steps 55, 54 and 63, para [0052], “If, on the other hand, both hands of the driver are properly gripping the steering wheel 4 so as to actuate the two sensors S.sub.1, S.sub.2, one or both of the ” and para [0054], “As further shown in FIG. 4, if while the vehicle is in motion no change in steering direction has been sensed within a predetermined time interval (block 62), an audio alarm or vibrator is also activated (block 63) to alert the driver to a possible drowsiness or dozing condition.”. The vehicle activates visual and audio alarms in response to a detected stress condition), adjusting a volume of speakers in the vehicle, adjusting a seat position of a vehicle seat of the vehicle, and displaying break recommendations to the driver.
Naboulsi fails to expressly teach the specific structures of the sensor as recited in step a.
However, Naboulsi teaches and suggests the sensors S1 and S2 are each configured to measure the driver’s gripping force and skin perspiration. See para [0041], “Microprocessor 20 further includes an input 23 indicating ” and para [0024], “Another condition sensed by the system is undue stress in the driver, as indicated by the sensed pulse rate, temperature, blood pressure, skin conductivity (e.g. perspiration),”. It appears that Naboulsi’s sensors are configured to perform an equivalent function as the claimed humidity / pressure sensor.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute or use any equivalent sensors to perform the same functions to achieve the same expected results

Regarding claim 12, Naboulsi teaches the method according to claim 11, characterised in that the sensor measures only the pressure or the humidity to determine a stress level of the driver (para [0052], “If, on the other hand, both hands of the driver are properly gripping the steering wheel 4 so as to actuate the two sensors S.sub.1, S.sub.2, one or both of the sensors is used to sense a physiological condition of the driver that might indicate a stress condition (block 55).  For example, such a stress ”).  

Regarding claim 13, Naboulsi teaches the method according to claim 11, characterised in that the sensor is installed in a steering wheel and/or a joystick and/or a vehicle seat of a vehicle such that the driver directly touches the steering wheel and/or the joystick and/or the vehicle seat (Fig. 2, sensors S1 and S2 are installed on the steering wheel).  

Regarding claim 14, Naboulsi teaches the method according to claim 11, characterised in that a memory of a Central Processing Unit (CPU) stores limit values of pressure and/or humidity, wherein the pressure and humidify values measured in a time-discrete or continuous manner in each case are compared to the values stored in the memory of the CPU, wherein the CPU determines an action to execute if at least one of the humidity and pressure values is exceeded (para [0052], “For example, such a stress condition could be indicated by an unduly high gripping force applied by one or both of the hands of the driver to the steering wheel, or by an unduly high pulse rate of the driver or ”. Stress is determined based on the comparison of the gripping force/pressure or perspiration/humidity is higher than normal).  

Regarding claim 15, Naboulsi teaches the method according to claim 14, characterised in that a memory of the CPU stores factor limit values of pressure and humidity, wherein the pressure and temperature values measured in a time-discrete and continuous manner in each case are compared to the values stored in the memory of the CPU, wherein the CPU determines an action to execute if at least one of these values (humidity and pressure) is exceeded, wherein the factor limit value is defined as a factor of the respective pressure and humidity value, in particular wherein the sensor measures both values at the same time (para [0052], “For example, such a stress condition could be indicated by an unduly high gripping force applied by one or both of the hands of the driver to the steering wheel, or by an unduly high pulse rate of the driver or skin conductivity of the driver indicating a high degree of perspiration.” and para [0024] “Another condition sensed by the system is undue stress in the driver, as indicated by the sensed pulse rate, temperature, blood pressure, skin conductivity (e.g. perspiration), loud voice(s) or stressful sounds in the cabin, such as baby crying, dog barking etc., any ” Stress is determined based on the comparison of one or a combination of the gripping force/pressure and/or perspiration/humidity is higher than normal).  

Regarding claim 16, Naboulsi teaches the method (200) according to claim 11, characterised in that the pressure and the humidity are in each case measured within a predetermined measurement time interval (M100) (Fig. 4, pressure and humidity are measured in each loop to determine stress).  
Naboulsi fails to teach the pressure and the humidity are measured at different times within a predetermined measurement time interval. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the order in which the microprocessor receives sensor date since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Also, it appears that the order of data acquisition is an obvious matter of design choice because applicant has not disclosed that the order of data acquisition serves any particular purposes and that the invention would perform equally well with a same expected result.

Regarding claim 17, recites an order of data acquisition which is similar to the explanation provided in claim 16. Therefore, it is rejected for the same reasons. Naboulsi also teaches the sensors are configured to measure the driver’s temperature. 

Regarding claim 18, Naboulsi teaches the method (200) according to claim 16, characterised in that a time interval between two measurement intervals immediately adjacent to each other in terms of time is greater than the period of at least one of the measurement intervals, in particular wherein no measurement takes place in measurement breaks generated thereby (Fig. 4, the measurement interval for each loop before and after the vehicle started is shorter than the time interval in which the vehicle was turned off.).

Regarding claim 19, recites a system that performs the method of claim 11. Therefore, it is rejected for the same reasons.

Regarding claim 20, recites a system that performs a part of the method of claim 11. Therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 

Watanabe (Pat. No.: US 7,213,462 B2) teaches a structure of a humidity and pressure sensor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685